DETAILED ACTION
Status of Application
Applicant’s arguments filed on June 21, 2022 have been fully considered but they are not persuasive. The previous drawing objections, claim objections and 112 rejections have been withdrawn in light of Applicant’s amendments. Claims 1 and 2 have been amended and remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 1, “item” should be --claim--.
Appropriate correction is required.
Drawings
The replacement drawings received on June 21, 2022 are acceptable. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a frame material having a mating layer” in line 4, “a protective layer, wherein the protective layer is applied only on an inner side of the frame material, wherein the protective layer is elongated relative to the frame material” in lines 5-8, and “wherein at a joint area the elongated protective layer is connected to the mating layer of the frame material to form the seam” in lines 9-11. 
The specification of the present invention discloses a forming material consisting of a frame material 2 and a protective layer 1, wherein the protective layer is extended with respect to the frame material to define an elongated protective layer 4 and wherein at the point where the forming material overlaps to form a seam, the elongated protective layer 4 is connected to a mating layer of the forming material. As clearly depicted in figure 5, the mating layer of the forming material is the protective layer and thus, an outer surface of the elongated protective layer is connected to an inner surface of the protective layer. 
Accordingly, the structure intended by the language of the claim is not clear as the claim fails to clearly and adequately define the relationship between the claimed mating layer and the claimed protective layer. 
For the purpose of examination, the forming material, the overlapped seam and the joint area will be considered as described above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (DE 44 09 255 A1 and Translation).
Regarding claim 1, Baur teaches a packaging made from a forming material having a sealed overlapped seam (Fig. 3) comprising an end face (3e), wherein the packaging comprises: a frame material (2e, 2f) and a protective layer (1e, 1f), wherein the protective layer is applied only on an inner side of the frame material, the protective layer is elongated with respect to the frame material to define an elongated protective layer, and wherein at a joint area the elongated protective layer is connected to the protective layer to form the seam, without contact with the end-face of the seam thereby the end-face being sealed by covering the end-face with the elongated protective layer without thickening the forming material (Translation paragraphs 5, 13-28, 46, 49, 58, 81, 82, 84, 93, 94 and Fig. 3, 14, 15). 
It should be noted that the elongated protective layer merely covers the end face, it is not sealed to the end face. Thus, the structure disclosed by Applicant that allows the elongated protective layer to be connected to the protective layer without contact with the end-face of the seam is sufficiently met by Baur. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baur, as applied to claim 1 above, in view of Vahavihu (WO 2010/072791 A1). 
Regarding claim 2, Baur teaches the packaging of claim 1 above, wherein the protective layer is made of a polymer (Translation paragraphs 13-17) but fails to teach the polymer being a biodegradable polymer. Vahavihu teaches an analogous package comprising a package seam (5), wherein the package is made of a forming material comprising a frame material (1) and a protective layer (7) made of a polymer. Vahavihu further teaches that it is known and desirable in the prior art to form the protective layer of biodegradable polymer so that the whole package is biodegradable and so that the whole package can be disposed with compostable waste (pages 1-3, 5-7). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baur by alternatively forming the protective layer of a biodegradable polymer, as taught by Vahavihu, so that the whole package is biodegradable and can be disposed with compostable waste.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Baur fails to teach that at a joint area the elongated protective layer is connected to the mating layer of the frame material to form the seam, without contact with the end-face of the seam thereby the end-face being sealed by covering the end-face with the elongated protective layer without thickening the forming material, is not persuasive. 
Applicant merely reiterates the language of the claim without specifically pointing out how the prior art of Baur fails to meet the argued limitation. Accordingly, Applicant’s argument is not found to be persuasive. 
Applicant’s argument that the thickness of the material is compensated by a shift in depth at the overlap, and the elongated protective layer is not soldered to the end of the protected material, thus avoiding the thickening, is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the thickness of the material being compensated by a shift in depth at the overlap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the elongated protective layer of Baur merely covers the end face, it is not sealed to the end face. Thus, the structure disclosed by Applicant that allows the elongated protective layer to be connected to the protective layer without contact with the end-face of the seam and that allows the elongated protective layer to cover and seal the end-face without thickening the forming material is sufficiently met by Baur. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734